DREW, Justice
(dissenting):
The full commission held that the deputy’s conclusion that the claimant reached maximum medical improvement on January 21, 1965 was not supported by competent, substantial evidence. I am entirely in accord with the full commission. In my examination of the record I do not find any competent, substantial evidence at all supporting the conclusion of the deputy. Moreover, his conclusion in the light of the undisputed physical facts and the testimony of the physicians who testified other than Dr. Tucker does not accord with logic and reason, a basic consideration in evaluating the findings of a deputy. I think the full commission was entirely correct when it ordered this case returned to the deputy for further consideration and I would approve the full commission’s disposition of the case for the above reasons and on the authority of Gillespie v. Anderson, Fla.1960, 123 So.2d 458.